Citation Nr: 1546741	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1961 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a September 2015 correspondence, the Veteran's representative informed the Board that the Veteran wished to withdraw his appeal for an increased rating for the service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


In a May 2013 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating.  In a February 2014 rating decision, the RO denied a claim for a rating in excess of 10 percent for degenerative change of the cervical spine.  In March 2014, the Veteran submitted a correspondence which the RO interpreted as a notice of disagreement with the assigned 20 percent rating for diabetes mellitus.  The correspondence referred to both the Veteran's service-connected diabetes mellitus and cervical spine disabilities and mentioned nerve damage that may be related to either of the aforementioned disabilities.  

In March 2015, the RO issued a statement of the case regarding an increased rating for the service-connected diabetes mellitus.  However, in a March 2015 VA Form 9, the Veteran stated that his disagreement was not with his diabetes mellitus rating, but rather with his cervical spine disability.  In either July or September 2015, the RO issued a statement of the case regarding the Veteran's cervical spine disability.  The Board notes that the cover letter has a typed date on it of July 15, 2015; however, the actual statement of the case is dated September 4, 2015.  The RO issued a rating decision, also dated on July 15, 2015, granting service connection for radiculopathy associated with the cervical spine disability.  The Veteran did not file a VA Form 9 following the statement of the case for the cervical spine disability.  

In September 2015, the Veteran's representative indicated in writing that the Veteran wished to withdraw the pending appeal, as he never intended to appeal the diabetes mellitus rating.  As the Veteran has asserted, through his representative, that he wants to withdraw the issue on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issue which was withdrawn.  Pursuant to 38 C.F.R. § 20.204, a Veteran, or his representative, can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.







	(CONTINUED ON NEXT PAGE)
ORDER

The claim for a rating in excess of 20 percent for diabetes mellitus is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


